DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020, 07/10/2020, and 05/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundquist et al. (WO 00/31929) [“Rundquist”; cited in IDS of 07/10/2020] in view of Resource ReSerVation Protocol (RSVP) Version 1 Functional Specification, RFC 2205, September 1997 (retrieved from https://datatracker.ietf.org/doc/html/rfc2205#page-32) [“RFC 2205”].
Regarding claim 1, Rundquist teaches a resource reservation method, comprising: 
receiving, by a controller, a resource reservation request that is of a communication session and that is sent by a sending device [Rundquist p. 10, ln. 13: ECP 50 (i.e. controller) receives copy of RSVP Path message from either host 52 or router 54 (see p. 10, ll. 2-7: RSVP Path message is forwarded to ECP 50 by switch 56 wherein the switch 56 is analogous to a network device)]; 
obtaining, by the controller based on the resource reservation request, identification information of a network device through which data transmission of the communication session to be performed between the sending device and a receiving device passes [Rundquist p. 10, ll. 13-17: when EPC 50 receives copy of RSVP, ECP looks up a list of available paths between host 52 (i.e. sending device) and router 54 (i.e. receiving device) and determines a path that can provide the request service (see also p. 10, ll. 17-33 for specific details of determining a path)], and a resource index of the network device; 
sending, by the controller, the resource requirement information and the resource index to the network device based on the identification information [Rundquist p. 10, ln. 34-p. 11, ln. 3: if an available path that can meet the specified requirements if found controller function of EPC sends a bandwidth reservation to each switch 56 (i.e. network device) wherein the reservation message includes source and destination address, e.g., MAC or IP (i.e. resource index) and the desired bandwidth in packets per second (i.e. resource requirement)], wherein the resource requirement information and the resource index are used to instruct the network device to configure a resource for the communication session [Rundquist p. 11, ll. 29-30: switch, upon receipt of request containing bandwidth reservation and MAC/IP addresses, creates a connection pair list; p. 12, ll. 4-11: switch uses pair list when routing incoming packets (i.e. resources for session are configured)]; and 
sending, by the controller, the identification information and the resource index to the sending device [Rundquist p. 12, ll. 33-34: invention supports interoperation with IEEE 802.1P/Q protocols in same manner as RSVP; p. 15, ll. 21-29: EPC 50 may notify host (sending device) that the requested connection was granted and may include “user-priority” or selected queue that host should use in IEEE 802.1P/Q header for packets corresponding to that connection (here the “user-priority” or selected queue is analogous to the identification information and resource index, see p. 13, ll. 10-25: IEEE 802.1P/Q header information including “user-priority” or selected queue as indicated by EPC to host in the above cited portion is used to reference connection pair list of switch therefore it would have been obvious to one of ordinary skill in the art that the “user-priority” or selected queue information functions as an identification and resource index similar to that used in the RSVP protocol); see also p. 11, ll. 15-17: after ECP 50 completes processing to set up connection it sends a message to switch 56 causing switch to forward path message to host 52; p. 10, ll. 3-5: path message contains destination and source address analogous to reservation index as outlined above (here the disclosure contemplates feedback to a host device using both RSVP and IEEE 802.1P/Q protocols)].
Furthermore, while Rundquist implies that the resource reservation request carries resource requirement information [Rundquist p. 10, ll. 17: a bandwidth/QoS is associated with the service requested for connection], this feature is not explicitly disclosed.
However, RFC 2205 teaches wherein the resource reservation request carries resource requirement information [RFC 2205 pp. 31-34 defines RSVP reservation messages as containing a FLOWSPEC values that defines the requested QoS (i.e. requirement information)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using RSVP reservation messages to configure resources for a communication session as taught by Rundquist with the method of indicating a desired QoS for a communication session through explicit signaling as taught by RFC 2205.  The motivation to do so would be to utilized fields as specified in the RSVP protocol standard when utilizing RSVP messaging.
Regarding claim 2, Rundquist in view of RFC 2205 teaches the method according to claim 1, wherein the sending, by the controller, the identification information and the resource index to the sending device comprises: 
[Rundquist p. 11, ll. 3-8: controller function of EPC waits for acknowledgement from each switch 56 to which reservation was sent and determines that connection has been established]; and 
sending, by the controller, the identification information and the resource index to the sending device based on the response message [Rundquist p. 11, ll. 15-17: after ECP 50 completes processing to set up connection (i.e. in response to receiving feedback acknowledgement from each switch) it sends a message to switch 56 causing switch to forward path message to host 52 (see p. 10, ll. 3-5: path message contains destination and source address analogous to reservation index as outlined above)].
Regarding claim 3, Rundquist in view of RFC 2205 teaches the method according to claim 1, wherein the resource reservation request further carries a destination address corresponding to the receiving device [Rundquist p. 10, ll. 4-5: header of the forwarded RSVP path message contains layer 2 address of destination], and wherein the obtaining, by the controller based on the resource reservation request, identification information of a network device through which data transmission of the communication session to be performed between the sending device and a receiving device passes, and a resource index of the network device comprises: obtaining, by the controller, the identification information and the resource index based on the resource requirement information and the destination address [Rundquist p. 10, ll. 13-17: when EPC 50 receives copy of RSVP, ECP looks up a list of available paths between host 52 (i.e. sending device) and router 54 (i.e. receiving device) and determines a path that can provide the request service (i.e. ECP uses destination address and service requirement when determining paths)].
Regarding claim 4,  Rundquist in view of RFC 2205 teaches the method according to claim 3, wherein the obtaining, by the controller, the identification information and the resource index based on the resource requirement information and the destination address comprises: obtaining, by the controller, an idle resource of the network device by accessing resources of all network devices maintained by the controller; obtaining, by the controller, the identification information based on the resource requirement information, the destination address, and the idle resource [Rundquist p. 10, ll. 13-17: when EPC 50 receives copy of RSVP, ECP looks up a list of available paths between host 52 (i.e. sending device) and router 54 (i.e. receiving device) and determines a path that can provide the request service (i.e. ECP uses destination address and service requirement when determining paths); p. 10, ll. 34-36: ECP determines available paths (i.e. idle resources; see also p. 11, ll. 12-14: if no available path EPC further checks next highest available capacity, i.e. available capacity relates to resource requirement/bandwidth/QoS requirement)]; and allocating, by the controller, the resource index to the communication session [Rundquist p. 10, ln. 34-p. 11, ln. 3: if an available path that can meet the specified requirements if found controller function of EPC sends a bandwidth reservation to each switch 56 (i.e. network device)].
Regarding claim 5,  Rundquist in view of RFC 2205 teaches the method according to claim 4, wherein the obtaining, by the controller, the identification [Rundquist p. 10, ll. 13-17: when EPC 50 receives copy of RSVP, ECP looks up a list of available paths between host 52 (i.e. sending device) and router 54 (i.e. receiving device) and determines a path that can provide the request service (i.e. ECP uses destination address and service requirement when determining paths); p. 10, ll. 34-36: ECP determines available paths (i.e. idle resources; see also p. 11, ll. 12-14: if no available path EPC further checks next highest available capacity, i.e. available capacity relates to resource requirement/bandwidth/QoS requirement)]; 
obtaining, by the controller from the path, a shortest path that is to be taken for the data transmission to be performed between the sending device and the receiving device [Rundquist p. 10, ll. 30-33: list of checked paths is ordered by number of hops with the first checked path having the fewest hops]; and 
determining, by the controller, the identification information based on the shortest path [Rundquist p. 10, ll. 26-28: a list of available paths is checked starting with the first path of the list in order to determine whether is meets the required capacity (here the requirements for selecting a path are that it traverses a source and destination as defined by addresses, that is meets a capacity/bandwidth/QoS requirement, and that shortest paths will take priority in the selection)].
Regarding claim 6, Rundquist in view of RFC 2205 teaches the method according to claim 1, wherein the sending, by the controller, the identification [Rundquist p. 12, ll. 33-34: invention supports interoperation with IEEE 802.1P/Q protocols in same manner as RSVP; p. 15, ll. 21-29: EPC 50 may notify (a notification would inherently require the use signaling from EPC to host) host that the requested connection was granted and may include “user-priority” or selected queue that host should use in IEEE 802.1P/Q header for packets corresponding to that connection (here the “user-priority” or selected queue is analogous to the identification information and resource index, see p. 13, ll. 10-25: IEEE 802.1P/Q header information including “user-priority” or selected queue as indicated by EPC to host in the above cited portion is used to reference connection pair list of switch therefore it would have been obvious to one of ordinary skill in the art that the “user-priority” or selected queue information functions as an identification and resource index similar to that used in the RSVP protocol)]
Regarding claim 8, Rundquist in view of RFC 2205 teaches the method according to claim 1, wherein the resource requirement information comprises at least one of a bandwidth resource, a burst size, a maximum delay, a maximum delay variation, or a packet loss rate [Rundquist p. 10, ll. 17: a bandwidth/QoS is associated with the service requested for connection].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundquist in view of RFC 2205 in view of Elliott (US 2009/0013175) [“Elliott”].
Regarding claim 7, Rundquist in view of RFC 2205 teaches the method according to claim 1, wherein the resource index is a source address and destination address [Rundquist p. 10, ln. 34-p. 11, ln. 3: if an available path that can meet the specified requirements if found controller function of EPC sends a bandwidth reservation to each switch 56 (i.e. network device) wherein the reservation message includes source and destination address, e.g., MAC or IP (i.e. resource index). 
However, Rundquist does not explicitly disclose wherein the resource index comprises a leaky bucket index or a queue index.
However, in a similar field of endeavor, Elliott teaches wherein the resource index comprises a leaky bucket index or a queue index [Elliott ¶ 0078: an RSVP-enabled classifier that inspects fields in an IP header, such as the source and destination addresses, and uses this information as an index into a roughly equivalent table of queues, i.e., a queue index may be defined as a source and destination address].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using RSVP reservation messages to configure resources for a communication session as taught by Rundquist with the method of using an RSVP classifier to provide queue indexing by using a source address and destination address as taught by Elliott. The motivation to [Elliott ¶ 0018].

Claims 9, 11, 13-14, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundquist.
Regarding claim 9, Rundquist teaches a resource reservation method, comprising: 
sending, by a sending device, a resource reservation request of a communication session to a controller [Rundquist p. 10, ln. 13: ECP 50 (i.e. controller) receives copy of RSVP Path message from either host 52 or router 54 (see p. 10, ll. 2-7: RSVP Path message is forwarded to ECP 50 by switch 56 wherein the switch 56 is analogous to a network device)]; 
receiving, by the sending device, feedback information that is fed back by the controller based on the resource reservation request, wherein the feedback information carries identification information of a network device through which data transmission of the communication session passes, and a resource index of the network device [Rundquist p. 12, ll. 33-34: invention supports interoperation with IEEE 802.1P/Q protocols in same manner as RSVP; p. 15, ll. 21-29: EPC 50 may notify host (sending device) that the requested connection was granted and may include “user-priority” or selected queue that host should use in IEEE 802.1P/Q header for packets corresponding to that connection (here the “user-priority” or selected queue is analogous to the identification information and resource index, see p. 13, ll. 10-25: IEEE 802.1P/Q header information including “user-priority” or selected queue as indicated by EPC to host in the above cited portion is used to reference connection pair list of switch therefore it would have been obvious to one of ordinary skill in the art that the “user-priority” or selected queue information functions as an identification and resource index similar to that used in the RSVP protocol); see also p. 11, ll. 15-17: after ECP 50 completes processing to set up connection it sends a message to switch 56 causing switch to forward path message to host 52; p. 10, ll. 3-5: path message contains destination and source address analogous to reservation index as outlined above (here the disclosure contemplates feedback to a host device using both RSVP and IEEE 802.1P/Q protocols)]; 
adding, by the sending device, the identification information and the resource index to data of the communication session [Rundquist p. 15, ll. 27-29: host 102 uses “user-priority” or selected queue in IEEE 802.1P/Q header of all packets corresponding to that connection; see also p. 13, ll. 10-18: packets from host include 802.1P/Q header]; and 
sending, by the sending device, the data to a receiving device through the network device [Rundquist p. 12, ll. 4-11: switches (i.e. network device) receive packets (form host) and may forward to destination].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine individual embodiments of Rundquist, specifically connection path determination using features of RSVP protocol and features of IEEE 802.1P/Q protocol, to arrive at Applicant’s claimed invention.  The motivation to do so would be to provide interoperation across multiple protocols [Rundquist p. 12, ll. 33-34: invention supports interoperation with IEEE 802.1P/Q protocols in same manner as RSVP].
Regarding claim 11, Rundquist teaches the method according to claim 9, wherein a type of the data comprises internet protocol version 6 (IPv6), internet protocol version 4 (IPv4), or multiprotocol label switching (MPLS) [[Rundquist p. 12, ll. 4-11: switches (i.e. network device) receive packets (form host) and may forward to destination; p. 11, ll. 1-3: data is transmitted through layer 3 switches therefore would be IP data (i.e. IP data would be one of IPv4 or IPv6)].
Regarding claim 13, Rundquist teaches a resource reservation method, comprising: 
receiving, by a network device, resource requirement information of a communication session and a resource index that are sent by a controller [Rundquist p. 10, ln. 34-p. 11, ln. 3: if an available path that can meet the specified requirements if found controller function of EPC sends a bandwidth reservation to each switch 56 (i.e. network device) wherein the reservation message includes source and destination address, e.g., MAC or IP (i.e. resource index) and the desired bandwidth in packets per second (i.e. resource requirement)]; 
configuring, by the network device, a resource for the communication session based on the resource requirement information and the resource index, wherein the resource corresponds to the resource index [Rundquist p. 11, ll. 29-30: switch, upon receipt of request containing bandwidth reservation and MAC/IP addresses, creates a connection pair list; p. 12, ll. 4-11: switch uses pair list when routing incoming packets (i.e. resources for session are configured)]; 
[Rundquist p. 12, ll. 4-11: switches (i.e. network device) receive packets (form host) and may forward to destination], wherein the data carries a target resource index corresponding to the network device and target identification information corresponding to a next hop relative to the network device [Rundquist p. 15, ll. 27-29: host 102 uses “user-priority” or selected queue in IEEE 802.1P/Q header of all packets corresponding to that connection; see also p. 13, ll. 10-18: packets from host include 802.1P/Q header; p. 13, ll. 12-13: packet headers also contain destination address (i.e. relative next hop)], wherein the target resource index is comprised in the resource index, and wherein the target identification information is comprised in identification information of a network device through which data transmission of the communication session passes [Rundquist p. 13, ll. 12-13: packet headers comprise source address, destination address (i.e. identification information), and class of service or priority level (i.e. target resource index)]; and 
forwarding, by the network device, the data based on the target resource index and the target identification information [Rundquist p. 13, ll. 13-15: if header information matches reserved connection stored in a list of the switch the packet is forwarded according to the priority of the header].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine individual embodiments of Rundquist, specifically connection path determination using features of RSVP protocol and features of IEEE 802.1P/Q protocol, to arrive at Applicant’s claimed invention.  The [Rundquist p. 12, ll. 33-34: invention supports interoperation with IEEE 802.1P/Q protocols in same manner as RSVP].
Regarding claim 14, Rundquist teaches the method according to claim 13, wherein after the configuring, by the network device, a resource for the communication session based on the resource requirement information and the resource index, the method further comprises: feeding back, by the network device, a response message to the controller after completing configuration of the resource [Rundquist p. 11, ll. 3-8: controller function of EPC waits for acknowledgement from each switch 56 to which reservation was sent and determines that connection has been established (i.e. switches send feedback after configuration)].
Regarding claim 18, Rundquist teaches the method according to claim 13, wherein the resource requirement information comprises at least one of a bandwidth resource, a burst size, a maximum delay, a maximum delay variation, or a packet loss rate [Rundquist p. 10, ll. 17: a bandwidth/QoS is associated with the service requested for connection].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundquist in view of Briscoe et al. (US 2019/0014051) [“Briscoe”].
Regarding claim 12, Rundquist teaches the method according to claim 11, however, does not explicitly disclose wherein the adding, by the sending device, the identification information and the resource index to data of the communication session 
However, in a similar field of endeavor, Briscoe teaches wherein the adding, by the sending device, the identification information and the resource index to data of the communication session comprises: adding, by the sending device, the identification information and the resource index to an IPv6 header, an IPv4 header, or an MPLS header [Briscoe ¶¶ 0047-0048: data packet may include a header portion relating to a queuing of the packet through the network, i.e., that it is unqueable class of service wherein the identifier may be stored in the 6-bit Differentiated Services field (DSfield) of an IPv4 or IPv6 packet, the 3-bit 802.1p Class of Service (CoS) field of an Ethernet frame or the 3-bit Traffic Class field of an MPLS frame].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of using RSVP reservation messages to configure resources for a communication session as taught by Rundquist with the method of providing a queue indicator in any of an IPv4, IPv6, or MPLS header.  The motivation to do so would be to allow for packet priority to be indicated across various known communication protocols [Briscoe ¶ 0048].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rundquist in view of Elliott.
Regarding claim 17, Rundquist teaches the method according to claim 13, wherein the resource index is a source address and destination address [Rundquist p. 10, ln. 34-p. 11, ln. 3: if an available path that can meet the specified requirements if found controller function of EPC sends a bandwidth reservation to each switch 56 (i.e. network device) wherein the reservation message includes source and destination address, e.g., MAC or IP (i.e. resource index). 
However, Rundquist does not explicitly disclose wherein the resource index comprises a leaky bucket index or a queue index.
However, in a similar field of endeavor, Elliott teaches wherein the resource index comprises a leaky bucket index or a queue index [Elliott ¶ 0078: an RSVP-enabled classifier that inspects fields in an IP header, such as the source and destination addresses, and uses this information as an index into a roughly equivalent table of queues, i.e., a queue index may be defined as a source and destination address].

Allowable Subject Matter
Claims 10 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kujoory et al. (US 6,021,263): col. 2, ln. 66-col. 3, ln. 14 discussed use of RSVP protocol to indicate QoS requirements of an IP path. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.